DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1, 200, 11, 25, 26, 15, B3, ca, and cb. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Figure 1d is referenced multiple times throughout the specification but Fig. 1d is not among the figures submitted.   
On page 30, “encapsulation 4 can extent into the upper part” should be “encapsulation 4 can extend into the upper part”. 
Appropriate correction is required.

Claim Objections
Claims 1, 10, 14, and 22 are objected to because of the following informalities:  
Claim 1 line 3 cites “an one-piece body” which should be “a one-piece body”. 
Claim 1 line 9 cites “n encapsulation” and should be “an encapsulation”.  
Claim 10 line 2 cites “a plurality of protrusion” when it should be in the plural case for “a plurality of protrusions”.
Claim 10 line 3 cites “maintaining gap” which should be “maintaining a gap”. 
Claim 14 line 2 cites “comprises plate structure” which should be “comprises a plate structure”
Claim 22 line 3 cites “according to claim 13” which should be “according to claim 13”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-21 cites to be dependent on claim 13, however, claim 13 is an apparatus claim claiming the maximum height of the device and does not relate to a method. For the purposes of examination and compact prosecution, the Examiner reinterprets the claims 17 and 19-20 to depend on the independent method claim 16, claim 18 to depend on claim 17, and claim 21 depends on claim 20. 
Claim 16 recites the limitation "a plurality of the devices according to claim 1" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 16 is an independent claim and the device of claim 1 is not yet claim. A suggestion would be to reword it to “a plurality of devices according to claim 1”. 
Claim 17 cites “separating a section of the encapsulation from the remainder of the encapsulation for each device, so as to provide a ventilation opening”, however, the device is a one-piece body as cited in claim 1. It is unclear on what is the structure of the device, whether it is one uniformed body or consisting of parts assembled together. 
Claims 22 and 24 claim both an apparatus and the method steps of installing the apparatus, making the claims indefinite. See MPEP 2173.05(p)(II). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berth (DK 176,179) in view of Dawson (US 2016/0278520).
Regarding claim 1, Berth teaches (Fig. 2) of a device for use in collection and removal of slurry or similar from a sty (Abstract, system is for collection and removal of excrement from an animal stall), wherein the device comprises a one-piece body (once assembled, it is a one-piece body),
wherein the one-piece body has one or more funnels (could be used as 1 or 2 funnels) wherein each funnel comprises at least one upper opening having an upper horizontal area enclosed by an upper edge and a lower opening having a lower horizontal area enclosed by a lower edge (funnels have an upper opening with an upper horizontal area enclosed by an upper edge and similarly for a lower opening), 
wherein the upper horizontal area is larger than the lower horizontal area, and the inside of the funnel is thus extending from the upper opening to the lower opening of the funnel (upper horizontal area is larger than the lower horizontal area and inside is extending from the upper opening to the lower opening), 
an encapsulation enclosing the funnel from the lower edge of the funnel to the upper edge of the funnel, such that a ventilation space is defined within the one-piece 
Berth does not appear to teach of the device being made by a rotational moulding manufacturing process. 
Dawson is in the field of manufacturing funnels and teaches of the device being made by a rotational moulding manufacturing process (¶0011, the funnel tree system or apparatus is manufactured using rotational moulding). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berth to incorporate the teachings of Dawson to have the device made by a rotational moulding manufacturing process in order to use a well-known process to make large structures with low costs. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 2, Berth as modified teaches of the invention in claim 1, and wherein the lower opening is configured to be connected to an outlet pipe (10, 22), such that a sealed pathway for slurry is provided from the funnels to the outlet pipe (Fig. 2, 

Regarding claim 3, Berth as modified teaches of the invention in claim 1, wherein the funnel comprises one or more ventilation holes arranged near the upper edge of the funnel (apertures 6). 
 
Regarding claim 4, Berth as modified teaches of the invention in claim 3, wherein the device comprises at least one ventilation opening in the encapsulation (empty open space underneath the funnels), providing a pathway through which air can flow between the inside of the funnel through the one or more ventilations holes and to the ventilation opening (the ventilation opening provides a pathway through which air can flow between the inside of the funnel through the one or more ventilations holes and to the ventilation opening of which one such path is air moving from the open sides of the ventilation opening and through the ventilation holes 6 into the funnel).

Regarding claim 9, Berth as modified teaches of the invention in claim 1, and wherein the one-piece body comprises at least two funnels and wherein the funnels are arranged side by side such that at least a part of the upper edge of the first funnel is neighbouring at least a part of the upper edge of the second funnel (Fig. 2, two funnels are side by side and the upper edge of the first funnel is neighboring the upper edge of the second funnel). 


installing an outlet pipe in the sty opening (Fig. 2, outlet pipes 10, 22), and
connecting said lower opening of each funnel with an outlet pipe, such that a sealed pathway is created between the funnel and the outlet pipe (Fig. 2, lower opening of each funnel is connected to the outlet pipes 10,22 such that it provides a sealed pathway between the two) 
placing said plurality of devices side by side near the bottom of the sty opening (Fig. 3, funnels are placed side by side and the whole device can be placed side by side). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berth (DK 176,179) and Dawson (US 2016/0278520), as applied to claim 3 and 1, respectively, above, and further in view of MacLean et al. (US 2004/0079040), hereinafter MacLean.
Regarding claim 5, Berth as modified teaches of the invention in claim 3, but does not teach wherein at least some of the ventilation holes are covered by one or more cover elements, so as to prevent slurry or similar from entering the ventilation space through said ventilation holes. 
MacLean is in the field of animal waste and teaches of wherein at least some of the ventilation holes (Fig. 1, fluid inlet 30) are covered by one or more cover elements 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berth to incorporate the teachings of MacLean to have the ventilation holes have a cover element in order to keep the ventilation space clean and filter the size of particles that can enter the funnel. 

Regarding claim 12, Berth as modified teaches of the invention in claim 1, but does not appear to teach of wherein the maximum width of said device comprising a single funnel is approximately between 1.0 - 1.8 m. 
MacLean teaches of wherein the maximum width of said device comprising a single funnel is approximately 1.0 m (¶0034, width of the drain pan 14 be held to no more than thirty inches, which is approximately 0.76 m).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berth to incorporate the teachings of MacLean to have a single funnel have a maximum width of approximately between 1.0 – 1.8 m in order to restrict the size of the funnel to accommodate different sized commercial dishwashers as motivated by MacLean in para. 0033 and to reduce the amount of materials needed to construct each funnel. It should be noted that the maximum width as claimed does not show criticality as disclosed in the specifications or .
 
Claims 6, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Berth (DK 176,179) and Dawson (US 2016/0278520), as applied to claim 1 above, and further in view of Wolters et al. (US 5,732,658), hereinafter Wolters.
Regarding claim 6, Berth as modified teaches of the invention in claim 1, but does not appear to teach wherein the device is made of a plastic material, comprising High Density Polyethylene (HDPE) material. 
Wolters is in the field of animal waste and teaches of wherein the device is made of a plastic material, comprising High Density Polyethylene (HDPE) material (Col. 2 lines 48-62, it is advantageous for the bottom plate to be made of a weldable, chemically resistant plastic such as high-density polyethylene, HDPE, which is found to be chemically resistant to substances contained in manure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berth to incorporate the teachings of Wolters to make the device out of HDPE in order to use a material that is weldable and chemically resistant to manure as motivated by Wolters. 

Regarding claim 13, Berth as modified teaches of the invention in claim 1, but does not appear to teach wherein the maximum height of the device is between approximately 0.7 – 1.8 m. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berth to incorporate the teachings of Wolters to have the maximum height of the device between 0.7 – 1.8 m in order to restrict the size of the funnel to reduce costs of making each funnel. It should be noted that the maximum height as claimed does not show criticality as disclosed in the specifications or the drawings and one of ordinary skill in the arts would be able to change the maximum height of the device to suit their needs.

Regarding claim 22, Berth as modified by Dawson and Wolters teaches of a sty for animals, wherein the sty comprises a device according to claim 1 installed in a sty opening of the sty (refer to rejection of claim 1 above) using a method of installation according to claims 13 (refer to rejection of claim 13 above). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berth (DK 176,179) and Dawson (US 2016/0278520), as applied to claim 1 above, and further in view of Kaufman et al. (US 4,227,486), hereinafter Kaufman.
Regarding claim 8, Berth as modified teaches of the invention in claim 1, but does not appear to teach wherein the funnels comprises an inner surface of an angle of inclination from vertical in the range of 30-60 degrees. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berth to incorporate the teachings of Kaufman to have the funnels comprise of an angle of inclination from vertical in the range of 30-60 degrees in order to have a steep slope that would make the animal waste easily slide down and accumulate at the bottom. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berth (DK 176,179) and Dawson (US 2016/0278520), as applied to claim 1 above, and further in view of 육무웅 (KR 2004/32848), hereinafter Yuk.
Regarding claim 10, Berth as modified teaches of the invention in claim 1, but does not appear to teach wherein the encapsulation comprises a plurality of protrusions on the outer surface thereof for maintaining a gap of minimum distance between the outer surface of the encapsulation and neighbouring elements. 
Yuk is in the field of livestock and teaches (Fig. 2) of wherein the encapsulation (side wall plates 10) comprises a plurality of protrusions on the outer surface thereof (upper fixing plates 12) for maintaining a gap of minimum distance between the outer surface of the encapsulation and neighbouring elements (the protrusions would maintain a gap of minimum distance between the outer surface of the encapsulation 10 and neighbouring elements).
. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Berth (DK 176,179) and Dawson (US 2016/0278520), as applied to claim 1 above, and further in view of Crowther (US 140,350).
Regarding claim 14, Berth as modified teaches of the invention in claim 1, but does not appear to teach wherein the device comprises a plate structure attached at one end to a first part the inner surface of the funnel and attached at a second end to a second part of the inside of the funnel so as to enclose a cavity between said plate structure and said enclosed part of the inside of the funnel, wherein the cavity is configured to be used as an air channel for directing fresh air supplied from outside of the funnel to the inside of the funnel through the cavity and towards the upper opening of the funnel. 
Crowther is in the field of funnels and teaches of (Fig. 2) wherein the device comprises a plate structure (supplemental cup a2) attached at one end to a first part the inner surface of the funnel (conical cup a) (plate structure a2 attached to the inner surface of the funnel a at the top edge) and attached at a second end to a second part of the inside of the funnel (attached near the bottom end of the funnel a) so as to enclose a cavity between said plate structure and said enclosed part of the inside of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berth to incorporate the teachings of Crowther to have a plate structure as described above in order to have an air vent space in the funnel so that gases from the slurry can more readily escape and to allow better ventilation in the system. 

Claims 17-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Berth (DK 176,179) and Dawson (US 2016/0278520), as applied to claim 16 above, and further in view of MacLean et al. (US 2004/0079040), hereinafter MacLean.
Regarding claim 17, Berth as modified teaches of the invention in claim 16, and wherein (Fig. 2) the method further comprises the steps of 
separating a section of the encapsulation from the remainder of the encapsulation for each device, so as to provide a ventilation opening (Fig. 1g, parts of the encapsulation, such as stands 28 and floor 26, 
placing said plurality of devices side by side near the bottom of the sty opening such that a ventilation channel comprising the ventilation spaces of said devices is provided (the device can be placed side by side such that it makes a ventilation channel by connecting the ventilation spaces). 
Berth does not appear to teach of providing one or more ventilation holes near the upper edge of the funnel of at least some of said devices, so that air may be transported between the sty and the ventilation space. 
MacLean teaches (Fig. 2) of providing one or more ventilation holes (fluid inlet 30) near the upper edge of the funnel (drain pan 14) of at least some of said devices (fluid inlet 30 placed near the upper edge of the funnel 14 can be ventilation holes), so that air may be transported between the sty and the ventilation space (air may be transported between the sty and the ventilation space through the fluid inlet 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berth to incorporate the teachings of MacLean to have one or more ventilation holes near the upper edge of the funnel in order to let gases from the slurry to more readily release and also provide more ventilation for the funnel and sty. 

Regarding claim 18, Berth as modified teaches of the invention in claim 17, and wherein the method further comprises the step of attaching a part of said section of the 

Regarding claim 19, Berth as modified teaches of the invention in claim 16, but does not appear to teach wherein the method further comprises the step of connecting said devices by means of suitable fastening methods, such as to provide a substantially sealed ventilation channel. 
MacLean teaches of wherein the method further comprises the step of connecting said devices by means of suitable fastening methods, such as to provide a substantially sealed ventilation channel (¶0024, modules 12 have side walls 26 that made include complimentary apertures 38 sized and configured for receiving the dowels 26 for interconnecting horizontally adjacent modules 12 in a side-to-side manner and  end walls 42 may also be configured with complimentary apertures 38 sized and configured for receiving the dowels 36 such that modules 12 may be interconnected to horizontally adjacent modules 12 in an end-to-end manner and alternative attachments for interconnecting modules 12 may be utilized such as mechanical fasteners, keys, or setting flanges, such as to provide a substantially sealed overflow passage 48, which Examiner notes could be used as ventilation channels,).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berth to incorporate the teachings of MacLean to connect the devices as to provide a substantially sealed ventilation channel in order to expand the area in which the devices can collect slurry. 

Regarding claim 24, Berth as modified teaches of the invention in claim 19, and wherein at least some of said devices are covered by at least one floor (floor 26) having a plurality of through holes (apertures 6) and placed over the upper opening of the funnels of said devices (floor 26 is placed over the upper opening of the funnels). 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Berth (DK 176,179) and Dawson (US 2016/0278520), as applied to claim 16 above, and further in view of 육무웅 (KR 2004/32848), hereinafter Yuk, and Boerdonk (NL 9,202,114).
Regarding claim 20, Berth as modified teaches of the invention in claim 16, but does not appear to teach wherein the encapsulation comprises a plurality of protrusion on the outer surface thereof, which provides a gap of minimum distance D between the outer surface of the encapsulation and neighbouring elements when installed at a sty, and wherein the method comprises the step of filling the gap with material in order to provide a rigid structure and so as to fix the device in the installed position. 
Yuk is in the field of livestock and teaches (Fig. 2) of wherein the encapsulation (side wall plates 10) comprises a plurality of protrusions on the outer surface thereof (upper fixing plates 12) for maintaining a gap of minimum distance D between the outer surface of the encapsulation and neighbouring elements when installed at a sty (the protrusions would maintain a gap of minimum distance between the outer surface of the encapsulation 10 and neighbouring elements).

Boerdonk teaches of wherein the method comprises the step of filling the gap with material in order to provide a rigid structure and so as to fix the device in the installed position (Fig. 2, gaps between the side surfaces 5 of floors 1c are filled with material, denoted by the lines and shapes, in order to provide a rigid structure and so as to fix the device 7 in the installed position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berth to incorporate the teachings of Boerdonk to fill the gap with material in order to provide a rigid structure and fix the devices in place. 

Regarding claim 21, Berth as modified teaches of the invention in claim 20, and wherein the method comprises the step of 
placing at least one floor (floor 26) having a plurality of through holes (apertures 6) over the upper opening of the funnels of said devices (through holes 6 are placed over the upper opening of the funnels) such that the at least one floor Is supported by at least some of the rigid structures (the rigid structure incorporated from Boerdonk) such that the weight of the floor and the load on the floor are transferred to the rigid 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647